                   Case 18-12012-LSS               Doc 350        Filed 11/08/18          Page 1 of 3



                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

                                                                    )
In re:                                                              )    Chapter 11
                                                                    )
OPEN ROAD FILMS LLC, a Delaware limited                             )    Case No. 18-12012 (LSS)
liability company, et al., 1                                        )
                                                                    )    (Jointly Administered)
                Debtors.                                            )
                                                                    )

                           NOTICE OF APPEARANCE AND REQUEST FOR
                           SERVICE PURSUANT TO FED. R. BANKR. P. 2002

           PLEASE TAKE NOTICE that Spotlight Film, LLC (“Spotlight”) hereby appears by its

  counsel, Latham & Watkins LLP and Klehr Harrison Harvey Branzburg LLP (collectively,

  “Counsel”). Counsel hereby enters their appearance pursuant to section 1109(b) of title 11 of the

  United States Code (the “Bankruptcy Code”), and Rule 9010(b) of the Federal Rules of Bankruptcy

  Procedure (the “Bankruptcy Rules”), and requests that the undersigned be added to the official

  mailing matrix and service lists in the above-captioned cases. Counsel requests, pursuant to

  Bankruptcy Rules 2002, 3017, and 9007 and section 1109(b) of the Bankruptcy Code, that copies of

  all notices and pleadings given or required to be given in these chapter 11 cases and copies of all

  papers served or required to be served in these chapter 11 cases, including but not limited to, all

  notices (including those required by Bankruptcy Rule 2002), reports, pleadings, motions,

  applications, lists, schedules, statements, chapter 11 plans, disclosure statements, and all other

  matters arising herein or in any related adversary proceeding, be given and served upon the




  1         The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows:
  Open Road Films, LLC (4435 Del.); Open Road Releasing, LLC (4736 Del.); OR Productions LLC (5873 Del.);
  Briarcliff LLC (7304 Del.); Open Road International LLC (4109 Del.); and Empire Productions LLC (9375 Del.). The
  Debtors’ address is 2049 Century Park East, 4th Floor, Los Angeles, CA 90067.


  PHIL1 7362970v.1
               Case 18-12012-LSS          Doc 350      Filed 11/08/18      Page 2 of 3



Committee through service upon each Counsel, at the addresses, telephone, and email addresses set

forth below:

LATHAM & WATKINS LLP                                   KLEHR HARRISON HARVEY
Andrew M. Parlen                                       BRANZBURG LLP
885 Third Avenue                                       Domenic E. Pacitti
New York, NY 10022                                     Michael W. Yurkewicz
Telephone: (212) 906-1200                              919 N. Market Street, Suite 1000
Facsimile: (212) 751-4864                              Wilmington, DE 19801-3062
Email: Andrew.parlen@lw.com                            Telephone: (302) 426-1189
                                                       Facsimile: (312) 426-9193
    - and -
                                                       Email: dpacitti@klehr.com
LATHAM & WATKINS LLP                                          myurkewicz@klehr.com
Jason B. Gott
                                                          - and -
330 North Wabash Avenue, Suite 2800
Chicago, Illinois 60611                                KLEHR HARRISON HARVEY
Telephone: (312) 876-7700                              BRANZBURG LLP
Facsimile: (312) 993-9767                              Morton R. Branzburg
Email: Jason.gott@lw.com                               1835 Market Street, 14th Floor
                                                       Philadelphia, PA 19103
                                                       Telephone: (215) 569-2700
                                                       Facsimile: (215) 568-6603
                                                       Email: mbranzburg@klehr.com


        PLEASE TAKE FURTHER NOTICE that pursuant to Section 1109(b) of the Bankruptcy

Code, the foregoing demand includes not only the notices and papers referred to in the above-

mentioned Bankruptcy Rules, but also includes, without limitation, all orders, applications, motions,

petitions, pleadings, requests, complaints and demands, whether formal or informal, written or oral,

transmitted or conveyed by mail delivery, telephone, facsimile or otherwise filed or made with regard

to the above-captioned cases and proceedings therein.

        PLEASE TAKE FURTHER NOTICE that this Notice of Appearance and Request for

Service Pursuant to Fed. R. Bankr. P. 2002 shall not be deemed or construed to be a waiver of any of

the rights of the Committee, including, without limitation, to (i) have final orders in non-core matters

entered only after de novo review by a higher court, (ii) trial by jury in any proceeding so triable in


                                                   2
PHIL1 7362970v.1
               Case 18-12012-LSS         Doc 350      Filed 11/08/18     Page 3 of 3



this case, or any case, controversy, or adversary proceeding related to this case, (iii) have the

reference withdrawn in any matter subject to mandatory or discretionary withdrawal, or (iv) any

other rights, claims, actions, defenses, setoffs, or recoupments to which the Committee may be

entitled in law or in equity, all of which rights, claims, actions, defenses, setoffs, and recoupments

are expressly reserved.

Dated: November 8, 2018                 KLEHR HARRISON HARVEY BRANZBURG LLP
Wilmington, Delaware
                                        /s/ Domenic E. Pacitti
                                        Domenic E. Pacitti, Esq. (DE Bar No. 3989)
                                        Michael W. Yurkewicz, Esq. (DE Bar No. 4165)
                                        919 Market Street, Suite 1000
                                        Wilmington, Delaware 19801-3062
                                        Telephone:     (302) 426-1189
                                        Facsimile:     (302) 426-9193
                                        Email: dpacitti@klehr.com
                                               myurkewicz@klehr.com
                                        - and -
                                        Andrew M. Parlen (pro hac vice pending)
                                        LATHAM & WATKINS LLP
                                        885 Third Avenue
                                        New York, New York 10022
                                        Telephone:   (212) 906-1200
                                        Facsimile:   (212) 751-4864
                                        Email:       andrew.parlen@lw.com
                                        - and -
                                        Jason B. Gott (pro hac vice pending)
                                        LATHAM & WATKINS LLP
                                        330 North Wabash Avenue, Suite 2800
                                        Chicago, Illinois 60611
                                        Telephone:     (312) 876-7700
                                        Facsimile:     (312) 993-9767
                                        Email:         jason.gott@lw.com

                                        Counsel for Spotlight Film, LLC




                                                  3
PHIL1 7362970v.1
